Citation Nr: 1636217	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  10-45 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to increases in the "staged" (10 percent prior to February 22, 2012, and 20 percent from that date) ratings for lumbosacral spine degenerative arthritis (back disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from April 1989 to September 2009.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  It was originally before the Board on appeal from a January 2010 rating decision by the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a back disability, rated 10 percent.  An interim (September 2013) rating decision assigned a "staged" increased rating of 20 percent, effective October 23, 2012.  An April 2015 decision by another Veterans Law Judge (VLJ) found that an earlier effective date of February 22, 2012, but no earlier, was warranted for the grant of the "staged" 20 percent rating, but otherwise denied the claim.

The Veteran appealed the adverse portion of the April 2015 Board decision to the Court, resulting in a March 2016 Joint Motion for Partial Remand (JMR) by the parties.  [The parties noted that the Veteran did not contest the Board's decision with respect to a separate rating for right lower extremity radiculopathy.]  A March 2016 Court Order remanded the matter for compliance with instructions in the JMR.  This matter is now in the jurisdiction of the St. Petersburg, Florida, RO and has been reassigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In the March 2016 JMR, the parties agreed that the Board did not adequately discuss the effect of pain on limitation of motion.  Specifically, the parties agreed that the VA examinations of record suggested additional function limitation on range-of-motion testing, and that the Board did not adequately address such implication, or address whether the examinations adequately captured all aspects of functional loss.
Recently, in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Court determined that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In light of the recent holding in Correia, as well as the parties agreement that the prior VA examinations of record may not be adequate, the Board finds that a remand for an examination that complies with Correia and the terms of the JMR is necessary.  

Additionally, as the Veteran appears to be receiving ongoing treatment for his service-connected back disability, and records of such treatment are clearly pertinent (and may be critical) evidence in a claim for increase (and VA records are constructively of record), updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record all records of VA evaluations and treatment the Veteran has received for his service-connected back disability (that are not already associated with the claims file.)  The AOJ should also ask him to provide releases for VA to obtain records of any pertinent private treatment.  The AOJ should secure complete records from the providers identified.  If any records sought are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

2.  The AOJ should then arrange for the Veteran to be examined by an orthopedist to determine the severity of his back disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed, to specifically include testing for pain on both active and passive motion, and in weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should have available for review a copy of the criteria in 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (and the notes following) and § 4.59, and the findings reported should be sufficiently detailed to allow for application of all criteria therein.  The examiner should note whether or not the findings are affected by such factors as pain, use, periods of exacerbation, etc., and opine regarding any additional degree of disability resulting from such factors.  The examiner should comment on the nature and degree of functional impairment that is due to the disability.  The examiner is also asked to identify (based on the record) whether, when, and to what extent the symptoms and functional impairment have worsened during the period on appeal (if such is the case).

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

